






FIRST AMENDMENT


TO THE


AMERIPRISE FINANCIAL 2008 EMPLOYMENT
INCENTIVE EQUITY AWARD PLAN


WHEREAS, Section 11.1 of the Ameriprise Financial 2008 Employment Incentive
Equity Award Plan (the “Plan”) provides that the Board of Directors (the
“Board”) of Ameriprise Financial, Inc. (the “Company”) may amend the Plan as it
deems advisable from time to time; and


WHEREAS, the Board approved this First Amendment to the Plan (this “Amendment”)
in order to simplify administration of the Plan by delegating authority for
administrative and immaterial amendments to the Plan to the Compensation and
Benefits Committee of the Board and to align the share counting rules under the
Plan with the share counting rules under the Ameriprise Financial 2005 Incentive
Compensation Plan, As Amended and Restated Effective April 30, 2014; and


WHEREAS, the Board authorized and directed the appropriate officers of the
Company to execute any such documents and to take such other actions as such
officer deems necessary or appropriate in order to make effective such amendment
to the Plan.


THEREFORE, the Plan is hereby amended effective as the date and manner noted
herein below:


1.    Section 3.1 of the Plan is amended and restated to provide as follows:
 
3.1    Number of Shares.


(a)Subject to adjustment as provided in Section 10, a total of 6,000,000 Shares
shall be authorized for issuance under the Plan.


(b)For purposes of counting Shares against the Share reserves under Section
3.1(a): (i) Awards denominated solely in Shares (such as Options and Restricted
Stock) and other Awards that may be exercised for or convertible into Shares
will be counted against the reserve on the date of grant of the Award based on
the maximum number of Shares underlying the Award; and (ii) Awards denominated
in other than Shares that are not exercisable for or convertible into Shares
will be counted based on the number of Shares issued.


(c)If any Shares subject to an Award are forfeited, expire or otherwise
terminate without issuance of such Shares, or any Award is settled for cash or
otherwise does not result in the issuance of all or a portion of the Shares
subject to such Award, such Shares shall, to the extent of such forfeiture,
expiration, termination, cash settlement or non-issuance, again be available for
issuance under the Plan. Effective for Awards granted on or after June 2, 2015,
Shares tendered or withheld by the Company to satisfy tax withholding
requirements




--------------------------------------------------------------------------------




upon the vesting of Awards other than Options shall also become available for
issuance under the Plan.


(d)Effective for Awards granted prior to June 2, 2015, in the event that (i) any
Option or other Award granted under the Plan is exercised through the tendering
of Shares (either actually or by attestation) or by the withholding of Shares by
the Company, or (ii) withholding tax liabilities arising from such Option or
other Award are satisfied by the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company, the Shares so
tendered or withheld shall become available for issuance under the Plan.


Effective for Awards granted on or after June 2, 2015, in the event that (i) any
Option is exercised through the tendering of Shares (either actually or by
attestation) or by the withholding of Shares by the Company, (ii) withholding
tax liabilities arising from the exercise of an Option are satisfied by the
tendering of Shares (either actually or by attestation) or by the withholding of
Shares by the Company or (iii) any Shares are purchased by the Company with the
proceeds from Option exercises, the Shares so tendered, withheld or repurchased
shall not become available for issuance under the Plan.


2.    Section 11.1 of the Plan is amended and restated to provide as follows:


11.1    Board Authority to Amend or Terminate the Plan. The Board or its
delegate may, from time to time, alter, amend, suspend or terminate the Plan as
it shall deem advisable; provided that the Board may not amend the Plan in any
manner that would result in noncompliance with Rule 16b- 3 of the Exchange Act
Nothing in the Plan shall limit the right of the Company to pay compensation of
any kind outside the terms of the Plan.


* * * * *






